Case 2:19-cv-07672-DMG-KS Document 1-3 Filed 09/04/19 Page 1 of 7 Page ID #:36




                  EXHIBIT C
                  EXHIBIT C
    rJ
                               .ccK,,",:ipico.400ek et3; • e•-:.
                              eeree--
                              Case                erikCcool
                                                   •
                                      2:19-cv-07672-DMG-KS
                                                                                                                                                     6:0
                                                                                                                                                     t„
                                                                                                                                                          ej   'EKJ
                                                                                                                                          Document e1-3 *fec:40.
                                                                                                                                                          Filed
                                                                                                                                                                                                                               -.1A6,0•-(ciee6)
                                                                                                                                                                                                        09/04/19 Page 2111 of 7 Page ID #:37
                             er)                                                                                                                                                                                                                                             ..-
                                                                                                                                                                                                                                                                             .0•- ese.
                                                                                                                                                                                                                                                                                   r,
                    Certificate of Registration sf                                                                                                            -0643                                                            _5
                                                                                                                                                                                                                                                                             e")


                                                                                                                                                                                                                                                                                                                 r

                                      . sTATes                                                        issued under
                                                                                          Certificate issued
                                                                                    This Certificate
                                                                                    This                      under the
                                                                                                                     the seal
                                                                                                                          seal of
                                                                                                                               of the  Copyright
                                                                                                                                  the Copyright      -
                                                                ti                  Office in
                                                                                    Office  in accordance
                                                                                               accordance with   title i7,
                                                                                                            with title 17, United
                                                                                                                           United States
                                                                                                                                   States Code,
                                                                                                                                           Code,
                                                                                    attests that
                                                                                    attests that registration
                                                                                                 registration has
                                                                                                               has been  made for
                                                                                                                   been made     for the
                                                                                                                                      the work
                                                                                                                                          work                                                                                                     iC

                                                                                    identified below.
                                                                                    identified  below. The   information on
                                                                                                        The information     on this
                                                                                                                                this certificate
                                                                                                                                     certificate has
                                                                                                                                                 has
                                                                                                                                                                                                                                Registration Number
                                                                                                                                                                                                                                Registration Number
                                                                                    been made
                                                                                    been  made aa part
                                                                                                   part of
                                                                                                        of the
                                                                                                           the Copyright
                                                                                                                Copyright Office
                                                                                                                            Office records.
                                                                                                                                     records.
                                                                                                                                                                                                                                PA 2-195-664
                                                                                                                                                                                                                                   2-195-664 "
                                                                                                                                                                                                                                                                                                             0
                                                                  0
                                                                                                                                                                                                                                PA                                                                          f.
                                      •   870'
                                                                                                                                                                                                                                Effective Date
                                                                                                                                                                                                                                Effective Date of
                                                                                                                                                                                                                                               of Registration;
                                                                                                                                                                                                                                                    Registration:
                                                                                                                                                                                                                                June 15,
                                                                                                                                                                                                                                June 15, 2019
                                                                                                                                                                                                                                         2019 A--4;ifi0X_<.;-±
                                                                                                                                                                                                                                Registration Decision
                                                                                                                                                                                                                                Registration  Decision Date:
                                                                                                                                                                                                                                                        Date:                                                -7.4Atb,
                                                                                         nitStates
                                                                                        United                 of Copyrights
                                                                                                      Register of
                                                                                               States Register    Copyrights and
                                                                                                                             and Director
                                                                                                                                 L)ireetor
                                                                                                           ▪        .     .           n
                                                                                                                                                                                                                                August
                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                August  22,
                                                                                                                                                                                                                                        22, 2019
                                                                                                                                                                                                                                            2019  ,
                                                                                                                                                                                               r-.
                                                                                                                                                                                                                                               ee,
                                                                                                                                                                      1:,t)                                                                „.-; ice L                                                                          15
                                              st

                                                                                         eeee•                                                                      ra

    ‘42f.?Cif
                         r
                                                                                        ereee                                                                                                                                                                                                                                 V I

                                                                     I r..,l G,IA                                                                                                                        eea                                                                t.
>



         .          -'`      .            •        77'                                            Afe-Fatet.ei,c4                                        ti                                          40"...       .     .e/re" ezij*eiNgle.>                        eiC40            Tak
                                                                                                                                                                                                                                                                                                   rr                    e.
                                                                                                  1‘-"-                       )                                                                                                                                is       •                                                                 1

                                     Title
                                                                                                                                                                                                                                                                                                                                     eJ
                                                                                          Title
                                                                                          Title of Work:
                                                                                                of Wor:
                                                                                                   ,  k                               .       h amer
                                                                                                                                                  m.                                                                                                                                                                                  ;10
                                                                            lezA           •                                                                                                                                                                        ee.),                                            •e>
                                                                                                                                                                                                                                                                                         °-)elee'
                                                                                                                                                                                                              "
                                                                                                                               j4ø                                               zr4            E                                                                            .c..c.e0tee 4.feet;)
                                                                                                                                                                                                                                                                                             tot
                                                                                                                                                                                         rs,                                                                                 eiefe*.%4*

                                     Completion/Publication
                                                                                                                                                                                                                                                                                             48e-
                                                          _,•-;2
                    r-                                                        eel             rSeee)1.4,t _*3e)


                                                                    *  Year of
                                                                       Year   of Completion:    2016
                                                                                  Completion: 2016'
                                                                    Date of
                                                                    Date  of 1st
                                                                   Nation of
                                                                             1st Publication:   January 05,
                                                                                  Publication: January
                                                                              ls' Publication.,United
                                                                          oç 1st
                                                                                                        05, 2016
                                                                                                            2016
                                                                                                       States
                                                                                                                                                                                                              reZ0                                                                   J
                                                                                                                                                                                                                                                                                                                               -4
                                                                                                                                                                                                                                                                                                                              6'46



                                                                                                                                                                                                                                                                                                                                    -tot
                                                                   Nation         Publication: United Stares                                                                                                                                                                                                                    .Pehje
                                                                                                                                                                                                                                                                                                                     ec4
                                                                                                                                                                                                                                                                                                                 I0
                                                                                                                                                                                                                                               O




                                                                                                                                                                                                                                                                                                                                     fee
                                                                                   "c-k                                                                                                         ') 4




                                                                                                                                                                                                                                                                                               -
                                     Author'
                                     Author
                                                            ‘r0       4       ,..e"(;.4-,14,4                                              ›"4 ,                                                                                                     0-                                                          st,



                                                                                    •   Author:
                                                                                        Author:                                               Cool 3D
                                                                                                                                              Cool     World /¡Cool
                                                                                                                                                    3D World          3D LLC
                                                                                                                                                                 Cool 3D LLC                                                                                                                                               D
                                                                                       Created:                                               entire motion
                                                                                                                                                     motion picture
                                                                                                                                                             picture                                                                                                                                                  9%00
                                                                                                                                                                                                        *se r.
                                                                              Author Created:                                                 entire             _
                                                                           Work made
                                                                          Work  made for    hire:
                                                                                        for hire:                                             Yes
                                                                                                                                              Yes                         e43
                                                                                                                                                                                                     eels%                                         71                                                                *title
                                                                                      Citizen of:
                                                                                ,1-4- Citizen of:_                                            United  States vo,
                                                                                                                                              United States                                                                                                                                                           6 Peed'       ePceee
                                                                                                                                                                                                                      .00e-
                                                                                 Domiciled in:
                                                                                 Domiciled    in:                                             United  States
                                                                                                                                              United States
                                               L.-J.•
                                                            Z          e .          ▪     )                    )                      :^1,t      tr.
                                                                                                                                                                                                                                                                                                                               .1


                                                                                                                                                                                                                                                                                           C                                  44>e:9
                                     Copyright Claimant                                                            7A
                                                                                                                                          r


                                                                                                                                                                                                                                                                                       efee
                                                                                                                                                                                                                                                                                   fetgre'
                                                                                              -

                                                                                                         Cool 3D3D World           3D LLC
                                                                                                                                      LLC                                                                                                                            ;51%),J,-ief»    —
                                     r.
                                                                            'Copyriglit Claimant :'>_--
                                                                                                      'Cool         World // Cool
                                                                                                                             Cool 3D
                                                                                                  '7'- 1-764-Hurt   Street, Apt. 1, Brooklytic-NY;
                                                                                                         76 4- Hart Streei;                        I r237,
                                                                                                                                    Brooklyn, NY, IT237,                                                                                                  te-d-Sfates
                                                                                                                                          ": •                                                                    '
                                                                                                                                                                                                                                    •`41-!..
                                                                                                                                  '
                                                                • Cfr.7.1                                 LV            1_,                                            L         .11

                             )7iN "
                                 • t      •
                                                            tti
                                                                                                                   _•)•-• C   c            431$'9> '..§)—Per6>                                                                                                                                          •

                                                                                                                                                       -f1JP
                                     Certification
                                                         <4r2

                                                                                                                   Name: Brian      H Tessler
                                                                                                                              Brian H  Tessler :                                                                                ctr
                                                                                                                                                                                                                                                                                 L

                                                                                                                    Date:;--- June
                                                                                                                    Date:          15, 201
                                                                                                                              June 15, 2019_
                                                                                          -11                                 -•2) 72±k


                                                           ,r?
                                                                                                                                                                ,
                                                                                                                        , )                                                   • at4*-7
                                                                                                                                                                                    7X                                   ;77          --                   -   0
                                                                                                                                                                                                                                                                                                                                              0.>
                                                                                                                                                                                                                                                                                       ü                C6           )
                                                                                                                                                                                                                                                                                                                                          10>

                                                                                                                                                                                                                                                                                               Page 1 of 1                           01%-'16:4


                                                                                                                                                                                                                                                                                                                                    "ecbje
                ▪                :
                                                                                                                                                                                                                                               (.1
                                                                                                                                                                                                                                                     -0    t

                                                                                                                                                                                                                                                                                      rb.                                      0.092.
                                                                                                                                                                                                                                                                                                    a
ri
                                                                            4(1


                Case 2:19-cv-07672-DMG-KS Document 1-3 Filed 09/04/19 Page 3 of 7 Page ID #:38
                                                                                      •   I

                                                                 '
                    Registration
                 of Registrafion:'(-
                                                         ,411




     Certificate of
                                                                                                                                                                                                                                                  ley

     Certificate                                                                                                                                                                ti


                                                                                                                                                                                                                      „_
                   sTA
                    1' A "I't                                        This Certificate
                                                                     This              issued under
                                                                          Certificate issued  under the
                                                                                                      the seal
                                                                                                           seal of
                                                                                                                of the
                                                                                                                   the Copyright
                                                                                                                        Copyright                                               rye
                                                                                                                                                                                                                               \
                                                     0                       in accordance
                                                                     Office in
                                                                     Office     accordance with
                                                                                             with title 17, United
                                                                                                  title 17, United States
                                                                                                                    States Code,
                                                                                                                            Code,
                                                 L                   attests that
                                                                     attests                   has been
                                                                                  registration has
                                                                             that registration      been made
                                                                                                          made forfor the  work k _
                                                                                                                       the work                                                                   ‘c't tt'                                  Wi
                                                                                                                                                                                                                                                        4
                                                                                                                                                                                                      -9
                                                                     identified below.
                                                                     identified  below. The
                                                                                         The information
                                                                                             information on  on this  certificate há
                                                                                                                 this certificate has                                                                                                                   •-•95

                                                                                                                                                                               Registration. Number
                                                                           made aa part
                                                                     been made      part of
                                                                                         of the Copyright Office
                                                                                            the Copyright             records.
                                                                                                             Office records.
                                                                                                      -                                                                        PA 2-195-661
                                                                                                                                                                               PA 2-195-661
                                                                                                                                                                               Effective Date of
                                                                                                                                                                               Effective Date of Registration:
                                                                                                                                                                                                 Registration:
                                                                                                                                                                               June 15, 2019
                                                                                                                                                                                        2019 f'j, i,j>:/Pil; ,1=7',01
                    / 870 • •
                                                                                                                                                                               June 15,
                                                                                                                                                                               Registration
                                                                                                                                                                               Registration Decision
                                                                                                                                                                                             Decision Date:
                                                                                                                                                                                                         Date: 'y:
                                                                     United States Register of Copyrights and Director                                                         August
                                                                                                                                                                               August 22,
                                                                                                                                                                                       22, 2019
                                                                                                                                                                                           2019 ;0

                                                                                                                                                                                                                                                                                   ')„7.
                                                                                                                                                                                                                                                 02



                                                                                                                                                                                                 44              •        .r


                                                                                                                                                                                                                                        re:4            9-z,"-Yleeer)te.
               Title
               Title
                                                                                                                                                                                                                                                                                       ---.



                                                                        Title of Work:                          The Egg 2                                            4
                                                                                                                                                      -7;




               Completion/Publication
                                                             Year of Completion:                                2015 4 ‘k.'1 4-4-'''=)(                                                               '
                                                                                                                                                                                                                                                                               ,
                                                          Date of 1st Publication:                              December 16, 2015,'                                                                                                                     (            i_4,1             ,,,,              ,
                                                                                                                                                                                                                                                                                              —
                                                         Nation,of 1st Publication:                             United States
                                                                                                                                                                                                                                                                C            --)   -          1,?
                                                                                                                                                                                                                                                                                                ,
               Author
                                                                                                                                  e  J  r  e'ceG
                                                                     Author                                     Cool 3D World / 'Cool 3D LLC
                                                                                                                Co-ol                                                                                      0                            e
                                                              Author Created:
                                                                                                                           '
                                                                                                                entire motion picture
                                                                                                                           eePi-etde e  -      et
                                                     S-«* 'Work made for hire:                                  Yes .
                                                                                                                   -(6 e
                                                                                                                       eeeeseew
                                                                                                                             fieuz)  r,
                                                                                                                                                %
                                                             -     Citizen of:                                           'YeeceArete
                                                                                                                United States'
                                                                                                                                    ceefee e (
                             •
                                                                                                                          -440
                                                                                                                             `-'39ZedVei*S-43
                Copyright Claimant                                                                                                          ee
                                                                                                                                            'Ste-
                                                                                                                                                                                                                                   4         e                      I - • N'


                   ,v ,4-c         Copyright Claimant: Cool
                                   Copyright Claimant:          3D World/
                                                          Cool 3D            Cool 3D
                                                                    World / Cool      LLC
                                                                                  3D LLC                           --:),

                                           -
                                                                                                                                                                                                                     --:‘',_
                   --
                                 -&.%-•••'/,'.
                                 ?
                                 p4b : 2.‘h          (Jr, 764
                                                          764  Hart
                                                               Hart Street,
                                                                    Street, Apt.
                                                                            Apt. 1,
                                                                                  -
                                                                                 1, Brooklyn,
                                                                                    Brooklyn, -
                                                                                               NY,
                                                                                               NY, 11237,
                                                                                                   11237, United
                                                                                                          United State
                                                                                                                 State§    tm eV"                                                                                                                               -91' •



                                                                                                                                                et3
                           4,4;7                                                                                                         :ewnie-e:J
                                                                                                                                              %5»
                                                                                                                                                                     A                       '
                                                                                                                ti7V.
                                                                                                          v.                                                                           , 4

                 Rights and Permissions
                                                                                                                                            -ewe
                                                                                                                                              .0%
                                                                                                                                           -»e3
                                                                                                                                             ere -
                                                                                                                                                                                                                     al
                                   Organization Name:           3D World
                                                          Cool 3D   World // Cool
                                                                             Cool 3LI_LL,C
                                                                                   3D LL,
                                                                                                                                             *04
                                   Organization Name: Cool

                                                                                                                                            ewe
                                                          764 Hart
                                               Address: 764
                                             ' Address:             Swept •
                                                               Hart Street
                                                                                                                                                                                                                                                        r="
                                                                                             '                                                                   )
                                                                                                                                                                                                   tl~
                                                                                                                                                                                                                                                                                        --'
                                                                                                                                                                                             f41

                                                          Apt 11 WO ---i,Lit'-‘t C'-!' 2; \'
                                                                       s.



                                                                                                                                                                                                                                                                                                    e,
                                                                                                                                                                                        4
                                                          Apt.
                                                           7.!

                                                                                                                Brooklyn, ISIY 11237 United
                                                                                                                          NY 11237          States
                                                                                                                                                                                      1.11


      *?.1
               'm..;     ;   ‘
                                                                                                                Brooklyn,            United States                                     4,r7


               Certification
                                                                                                          _17
                                                                                                  '
                                                                                                                                                                                                                                   F,
               Certification

                                                                                                  Name:         Brian H Tessler    >4     N..4
                                                                                                                                                                                                          -
                                                                                                   Date:        June 15, 2019                                                                              (-1


                                                                                                                                                                         •fr

                                                                                                                                                                                                                                                      Pane 1 of 2
                                  'Pt




                                                                                                                        tg-                      •   6:,..„.11
                                                                                                                                                                                ••           rk

             6-•;› 4.•                                                degelefia›                                 - •
                                                                                       Cal,••••                                                                                                                                                                                    11

                                       )                                                            so                                                                                                   I

                           Case 2:19-cv-07672-DMG-KS
                                 L                   Document 1-3 Filed 09/04/19 Page 4 of 7 Page ID #:39
                                                       `
           Certificate .Of Registration--4'fl'Z'),:
                        of Registration7
                                                                                                                                                                                                                                                                    e                                                                   4"                                                                                          .r,
           Certificate                                                                                                                                                                                                                                                             •••,
                                                                                                                                                                                                                                                                                          V


                                                                                                                                                                                                                                                                                                                                                                   '-.' ''           .-4
                                                                                                                                                                                                                                                                                                                                                                                                       1 -''' :7' 7
                                                                                                                                                                                                                                                                                                                                                                                                                    ::
                                                                                                                                                                                                                                                                                                          )                                                                                                     — ,",,,,i..

                           sTA-tp                                                             This Certificate
                                                                                              This Certificate issued
                                                                                                                issued under
                                                                                                                       under the
                                                                                                                               theeil   of the
                                                                                                                                   seal of the -CoP    ighOY
                                                                                                                                                Copyright   0.4i.rz•                                                                                                                                      1            4 ,       71'


                                                                                              Office in
                                                                                              Office  in accordance   with title
                                                                                                         accordance with         17, United
                                                                                                                           title 17,        States Code,
                                                                                                                                     United States  Code,                                                                                                                                                                                      ,
                                                                                                      that registration
                                                                                              attests that
                                                                                              attests      registration has
                                                                                                                        has been
                                                                                                                             been made
                                                                                                                                   made for
                                                                                                                                          for the  work :V
                                                                                                                                               the work                                                                                                                                                                                                                                    *€,,,_                 ,,r.-.1.,',.L.'
                                                                                                                                                                                                                                                                                                                                                                                                                             ,,*.
                                                                                              identified below.
                                                                                                          below. The
                                                                                                                  The information
                                                                                                                      information on  on this
                                                                                                                                         this certificate hai-;75
                                                                                                                                              certificate has                                                                                                                                                                                                                               .4.-. ..),'.7•=(.,-;•47,t.52Lr.-
                                                                                                                                                                                                                                                                                                    , A—.                                                                    •
                                                                    C.)                       identified
                                                                                                                                                                                                                                                                                  Registration Number
                                                                                                                                                                                                                                                                                               Number
           44-                                                                                                                                                                                                                                                                                                                                                                      ,' .473%:,-/
           `r•
                                                                                                    made aa part
                                                                                              been made
                                                                                              been           part of
                                                                                                                  of the
                                                                                                                     the Copyright
                                                                                                                         Copyright Office
                                                                                                                                      Office records.
                                                                                                                                              records.
                                                                                                                                                                                                                                                                                  Registration                                                                               ,, , 11J,- • :j•S,--,)14.   -
                                                                                                                                                                                                                                                                                                                                                                                                   ,;.... ''
                                                                                                                                                                                                                                                                                  PA 2-195-700
                                                                                                                                                                                                                                                                                     2-195-700
            sa.
                                                                                                                                                                                                                                                                                  PA
                                                                                                                                                                                                                                                                                  Effective Date
                                                                                                                                                                                                                                                                                            Date of
                                                                                                                                                                                                                                                                                                 of Registration:
                             ___--_-

                            1870                                                                                                                                                                                                                                                  Effective         Registration:
                                                                                                                                                                                                                                                                                  June 15,
                                                                                                                                                                                                                                                                                  June 15, 2019
                                                                                                                                                                                                                                                                                           2019                           -2*
                                                                                                                                                                                                                                                                                  Registration Decision
                                                                                                                                                                                                                                                                                  Registration  Decision Date:
                                                                                                                                                                                                                                                                                                         Date: '
                                                                  United States Register of Copyrights and Director                                                                                                                                                                 ugust 22,
                                                                                                                                                                                                                                                                                  August  22, 2019
                                                                                                                                                                                                                                                                                              2019 4 ')     ,=1--/„1"ti=2                                                             I




                  •, ..,,,----)_-;.- ,_ ,-•--; , - •---,,,_,/,----,,.,,--                              .„.
                                                                                            ‘,,, =,,•~-= -,?)-:.--t ,.+:-='..:'-A---
                                                                                      -.1....,./..
                                                                                   • -.,?-                                     -;r,.."-.- ',,....---%,.- -N-
                                                                                                                                     '1,•,'               if
                                                                                                                                                                                       /   N
                                                                                                                                                                                                     ,.
                                                                                                      _ 4_1_, c„,;      ,,,,.::_,_
                                                                                                                           .,. 1_.,.7.
                                                                                                                                .,_ ..,._
                                                                                                                                       t),,                              %.7,_,,_,, ,,
                                                                                                                                                                , ic,. _,:,
                                                                                                                                                           ri_ .„.....,,                                    /. ,..: ,z,....,,
                                                                                                                                                                                                   -it''.3,.%:._.;,        . 1: -'1. 7•,4',,,
                                                                                                                                                                                                                                          r
                                                                                    ‘.....:
                               ,                                                              •?,                                                                                                                .,...,,,:=.,;(1 .7
                                                                                                                                                                                                                               ‘:,..,       ,r2                                                                                                d1.                 T:N' 1
                                       i.-1.                                                                    r.. .,7:... , ,,,,.......: ..,1,......,         • ,-.N .,..--,                               ,--..„, ' ':,>       • .,,
                                                                                                                                                                                                                               - At.
                ,,,                                     ,    -4'       „...., r-=                   ._                                                          ,       "`t--                                                    4
                                                                                                                       „7.,:l          '                    -i.-1-1, -.
                                                                                                                                                           ...ze5
                                                                                                                                                                   ....-.14,„,                                                    '
                                                                                                    ''''             •,,T1 I't                                                                                                                                                                                                                                                        1
                                                                                                                                                                     .4-.("4`; -7'                                                                                                                                                             ,                                             4

                                   4,                                                                                              -           '''                           A .44,1           V.,14
                                                                                                                                                                                               (                                                                                     tii




                        Title

                    '              t                                                                     Title of Work:                                          bodybelly 3
                  ., • -
                      rte                                                                                                                                                                                                                                           (-•                                                                              pp
                                                      •                                                                                                                                                                                                                       ti                                                                                                                                is
                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                              „(33
                        Completion/Publication
                                                                                                                                                                                                                                                                                                                                                                                                                     _,/
                                                                   Year of
                                                                   Year  of Completion:     2016 -1'1/-*Iy4
                                                                             Completion: 2016                                                                                                                                                                                 r
                                                              • Date
                                                                Date of
                                                                     of 1st
                                                                         1st Publication:   January 13,
                                                                             Publication: January    13, 2016
                                                                                                         2016,                                                                                                                                                                             11

                                                             'Nation  of 1St
                                                               Nation of ist Publication:
                                                                             Publication: _ United
                                                                                            Utlited
                                                                                               .
                                                                                                    States
                                                                                                    States_                                                                                                                                                                                                                                                                                                               (-4
                                                                                                     rig                                                                                                                                                                                                  -1$1-1             _                                                                                                  I-
                                                                                                                                                                                                                                                                                                                       , 4
                       Author
                                                                                                 44                                                                                      ,
                                                                                         •
                                                                                         Author:
                                                                                         Author:                                                                 Cool 3D
                                                                                                                                                                 Cool  3D World
                                                                                                                                                                           World // Cool
                                                                                                                                                                                    Cool 3D
                                                                                                                                                                                          3D LLCM:
                                                                                                                                                                                             LLC-
                                                                                  Author Created:
                                                                                  Author Created:                                                                entire motion
                                                                                                                                                                 entire motion picture
                                                                                                                                                                                picture        ' O
                                                                               Work made
                                                                               Work made for
                                                                                         for hire:
                                                                                              hire:                                                              Yes
                                                                                                                                                                 Yes
                                                                                     Domiciled in:
                                                                                    Domiciled   in:                                                              United States
                                                                                                                                                                 United  States -
            '                                                                                r•-•                                                                                                                                                    .)
                                                                                                                                                                                                                                                              A4'


                                                                                                                                                                                                                              tr_                                                                                                                                                                                               I
                       Copyright Claimant
                                                                           ,                                                                                                                                                                              ler             ley•                                                                            „.                                                                              -rok.
                      640v,":00..
                        4K€61-a                                              Copyright Claim-
                                                                            'Copyright ClAimant:,_    Cool lb
                                                                                              ant ft 'Cool 3D World
                                                                                                              World // Co61'3D
                                                                                                                       Cool 3D LLC
                                                                                                                               LLC                                                                                                                                                                                           '0",°40'fii                                                                eletv,       ePAQ-
                                                                                                                                                              764 Hart
                                                                                                                                                                  Hart Street,
                                                                                                                                                                       Street, Apt.
                                                                                                                                                                               Apt. 1, Brooklyn, NY,, 11237,tn
                                                                                                                                                                                    1, Brooklyn,      11237, United States
                                                                                                                                                                                                                                                                        tt,                                                  .


49@tkes6.
                                                                                                                                                          - ' 764                                               ted Mate§
                                                                                                                                                                                                       ' •--.;                                                                                                                                                                                                 r.
                                                                                                                                                                                                                                                                                                                   •     r                          71.
                                                                                                                                                                                                                                                                                                f                                         "
                                                                                                                                                                                                                                                                                                                                                                                                                     ky



                                                                                                                                                                                                                                                                                                                                                                                                                                mote
                                                                                                                                                                                                                                                                                                                                                                                                                                4k0,,:40
    dYcz
                                                                                                                                                                                                                                                                                                                                       •••.'cr. •

                       Certification
                                                                                                                                                                                                                                                                                                                                                                                 •                                                   4c--0
                                                                                                                                                                                                                                                                                                                                                                                                                                          0.4*
                                                                                                                                  Name:                          Brian H Tessler
                                                                                                                                                                                                                                                                                                      ^
                                                                                                                                   Date:                         June 15, 2019                                                      ▪       70'

                                                                                                                                                                                                                                                                                                                                                                                                                                          bc
                                                                                                                                                                                                                                                                                                                                                                                                                     r1,$.




                                                                                                                                                                                                                                                                                  IIA41-(2)                                       •                        cgo
                                                                                                                                                                                                                                                                                                                                                                                                          by
                                                                                                                                                                                                                                                                                                                                                                                                                                     04,3At
                                                                                                                                                                                                                                                                                                                                                                                                                                         '10
                                               ,t .
                                               ,e7 7               :•••!
                                                                                                                                                                                                                                                                                                                                                                                     t-A4                                           IC6,443, -
                                                      - $1-7                                                                                                                                                                                                                                                                                                                                                                    644,
                                                                                                                                                                                                                                                                                                                                                                                                                                 06'
                                                                                                                                                                                                                                                                                                                                       Yor
                                                                                                                                                                                                                                                                                                                                                                                                                                 40f
                                                                                                                                                                                                                                                          ;-A                                                                                                                        Page 1 of 1
                                                                                                                                                                                                                                                                                                                                                                                                                                     6
                                                            fY


           a.
                                                                                                                                                                                                                                                                                                                                                               •                                                                    6000

                                                                                                                                                                                                                                                          6.4C%Pi"PNA...0,0)i-M(-.1141.*0-60,AWMP                                                                                                                        ,
      eke, .40:befece4                                 er_
                                                        eceefe-
                                                    Aci
                                                      ere,e3c,  ,f)                                   ••
                                        Case 2:19-cv-07672-DMG-KS                                                 Document 1-3 Filed 09/04/19 Page 5 of 7 Page ID #:40
                                                                                                                                                                    <,‘
                                                                                                                                                                             ,
                                 of Registration
                     Certificate of
                     Certificate    Registration                                                 141
                                                                                                                                                                                                                                                        v-2'8
                                                                                                                                                                                                                            2,          4
                                                                                                                                )"/
                                                                                                                                                 ,
                                                                                                                                                                                                                                                                          JP•

                                         .sTA rr                             This Certificate
                                                                             This              issued under
                                                                                   Certificate issued          the seal
                                                                                                        under the   seal of
                                                                                                                         of the  Copyright
                                                                                                                            the Copyright                                  #-)
                                                                                                                                                                                                                                                                          fa ri
                                                                                     in accordance
                                                                             Office in                     title 17,
                                                                                                      with title
                                                                                        accordance with              United States
                                                                                                                 17, United          Code, c4
                                                                                                                             States Code,
                                                        r
                                                                             Office                                                          - L4:Cf,_it
                                                                             attests that
                                                                             attests      registration has
                                                                                     that registration       been made
                                                                                                         has been  made forfor the  work
                                                                                                                                the work
                         (=',r                                    'E,f)      identified below.
                                                                                         below. The    information on
                                                                                                 The information          this certificate
                                                                                                                      on this  certificate hai
                                                                             identified
                                                                                   made aa part
                                                                             been made
                                                                             been                    the Copyright
                                                                                                  of the
                                                                                            part of                            records.
                                                                                                                      Office records.
                                                                                                          Copyright Office                               Registration Number
                                                                                                                                                         Registration Number

                                                            •                                                                                                                    PA 2-195-704
                                                                                                                                                                                 PA 2-195-704                                                               1
                                        s.                                                                                                                                       Effective Date
                                                                                                                                                                                 Effective Date of
                                                                                                                                                                                                of Registration:
                                                                                                                                                                                                   Registration: -"Or....
                                             / 87 0 •
                                                                                                                                                                                 June 15,
                                                                                                                                                                                 June     2019
                                                                                                                                                                                      15, 2019
                                                                                                                                                                                                                     "
                                                                                                                       Director
                                                                                                                   and Director                                                  Registration Decision
                                                                                                                                                                                 Registration           Date:
                                                                                                                                                                                               Decision Date:
                                                                             Unitedd States             Copyrights and
                                                                                                     of Copyrights
                                                                                            Register of
                                                                                     States Register
                                                                                                                                                                                 August 22,
                                                                                                                                                                                 August  22, 2019
                                                                                                                                                                                             2019
                                                                       •-•                                                                                                                                                                                                  c.
                                                                                                                                                                             i A41-eJ.--.:.-:-_-,,--', ./ ..-.• ,
                                                                                                                                                                           :-,,,•
                                                                                                                                                                             k,.-x- ,.;,: 4- ,d?--,,v4 , ',.,-err
                                                                                                                                                                                  - l i..;,--. ..a - 1_ ;-,'1--•,',t7-k
                                                                                                                                                                                                                   t,.,4,,,-.,   it I


                                                                                                                 •-•        ;                                                                     .                         —,                                                   e

                                                                                                                       (-       .
                                                                                                                                1173   Ant

                                                                                                  -,=;•• - •-
                                                                      -s-"
                                     Title
                                     Title
                         e.-
                                                                                                                                                                                                                                                            • e*C4.
                -
                               ,42                                               Title     ‘V(n-k:
                                                                                       (if Work:
                                                                                 Title of                        I larrnonv 2
                                                                                                                 Harmony                                                                                0
                                                                                                                                                                                                                       cL
                                                                                                                                                                                                                                                        •
                               i-;f'r

                                     Completion/Publication -
                                     Completion/Publication
                                                                                                                                                                    4f                                                                              J
                                                                                                                                                                                                                                                             4,-4(
                                                                                                                                                                                                                                                                _




                                                                                                                                -
                                                                     Year of
                                                                     Year       Completion:
                                                                            of Completion:                       2016',      _-                                                                                                                    J]




                                                                                                                                                                                                                                                                      -edfe-c•
                                                                                                                                                                                                            1‘
                                                                                                                                                                                                            .


                                                                  Date of  ist Publication:
                                                                        of 1st  Publication:                             18, 2016
                                                                                                                 January 18,  2016                                               -

                                                                  Date                                           January                                  N.:. ,)

                                                                                                                                                                                                                                                                     e•be
                                                                                                                                                                                                                                                            4.4
                                                                                Publication:
                                                                            lst Publication:
                                                                        of 1St
                                                                 Nation of                                              States
                                                                                                                 United States.
                                                                 Nation                                          United
                                                                                                                                                                                                                                                                          e
                                                                                                                                                         -14).                                                                   ed%
                                                                                                                                                     1

                                                                                                             •;-(' ••-•••
                                     Author
                                     Author
                    e,                                                          (4--,40)›n                                                         . re,-J;fee»                          ,0%,9)•-0
                                                                                                                                                                           .0. 3'lee. 4"-;
                                                                                                                                                               . :J,:e5,4'.u,
              ".•         ,VS>>                qr
                                                                         •         Author:
                                                                                   Author:                             3D World
                                                                                                                 Cool 3D
                                                                                                                 Cool                       LLC-
                                                                                                                                         3D LLC
                                                                                                                                    Cool 3D
                                                                                                                           World // Cool
                                                                                                                                                 e4€'0"494'Q(s%.)    -***-02)e eo %Wee
                                                                                                                                                                                    e
                                                                           Author Created:
                                                                           Author Created:
                                                                                        hire:
                                                                                   for hire:
                                                                             made for
                                                                        Work made
                                                                                                                 entire motion  picture
                                                                                                                 entire motion picture
                                                                                                                 Yes -3}^--<;--'4,3K                   ek6e
                                                                                                                                                                 tee ii6#Cd
                                                                                                                                                                       ce tee       piect3J.
                                                                                                                                                                                -eArec9e0ect
                                                                        Work                                     Yes                     -
                                                                                                                                                    -fleeetz
                                                                                                                                                         eeee   Cee' 5-13%-
                                                                                                                                                                      ' refee90            recer;
                                                                                                                                                                                    ee„-*fee
                                                                                Citizen of:
                                                                                Citizen    of:                   United States
                                                                                                                 United  States -
                                                                                                                                                    AC%
                                                                                                                                                      -65o re
                                                                                                                                                      . e (e- c-Me      r  % e
                                                                                                                                                                        Q e
                                                                              Domiciled in:in:                   United States
                                                                                                                         States -1
                                                                                                                                                              . ,
                                                                              Domiciled                          United
                                                                                                                                                                                        coiedg-
                                               Claimant
                                     Copyright Claimant
                                     Copyright                                                                                                                                           eo*
                                                                                  Claimant:
                                                                        Copyright Claimant:
                                                                        Copyright                                Cool     World // Cool
                                                                                                                       3D World
                                                                                                                 Cool 3D                    TIC
                                                                                                                                         3D LLC
                                                                                                                                    Cool 3D
                                                                                                                                                                                  S
                                                                                       — - 764  Hart Street,
                                                                                            /64 Wart         Apt. 1,
                                                                                                     Street, Apt.  I, BroolElyn, N 11237: United
                                                                                                                      Brooklyri, NY,
                                                                                                                                                            -
                                                                                                                                                              -5-, 47-
                                                                                                                                                  States.17"2(4
                                                                                                                                           nitécl States
                                                                                                                                                              ' -                                                                                                   .5.
                                                                                                                                                                                                                                            2.-X

                                                                                                                                                                                                                              _ - ---'
                                                                                                                                                                                                            _e -
                                                                                                                                                                                                                             el
                                                                                                                                                         (.1                                , '..4 •
                                                                                                                                                                                                                                  , 0


                                     Certification
                                     Certification                                                                                                                          \A :4.•                                         -ee          e- •f'•
                                                                                                                                                                                                                             e'er --3-.eoege,
                                                                                                                                                                                                                               et P*tett-
                                                                                                                                                                                                                                    4.4).40.ete2-
                                                                                              Naine:
                                                                                              Name:
                                                                                               Date:
                                                                                               Date:
                                                                                                                 Brian H
                                                                                                                 Brian    Tessler
                                                                                                                        H Tessler
                                                                                                                 June 15, 2019 -
                                                                                                                 June  15,2019
                                                                                                                                                                                                                                          cese
                                                                                                                                                                                                                                          esio.-,1
                                                                                                                                                                                                                                   -"elke0
                                  Gee




                                                                                                                                                                                                                   4*.ec                                                             a
                                                                                                                                                                                                                                            Page 1 of
                                                                                                                                                                                                 le •            49
                                                                                                                                                                         (eke-
                                                                                                                                                                                             •




t?)   _   a                                    - ,»Jo
                                                            "ici
                                                              11) •
                                                                    • Wg•AJPe.


                                                                             ffile.1   :iewijAkke."
                                                                                                                                s,
                                                                                                           174-1'4' imerree14-,,Airer..1i    r           rflikA.9);Akeittíaelgeädeerlaeifeht:
                                                                                  .00.6`414
                                                                                                                        yr
                                                                                                                                                                                         •,                                                                                                                                     r.
                                                 ØL Document 1-3 Filed 09/04/19 Page 6 of 7 Page ID #:41
                               Case 2:19-cv-07672-DMG-KS                                                  tfl
                                                                                                                                                                                                r
                                                                                                                                                                                                                                                     ▪        -.41a


                 Certificate of Registration L
                             of Registration
                                                                                                                                                                                                                                                                                                                                          rti
                                                                                                                             •


                 Certificate                                                                                                                   '74                                        ACir,
                                                                                                                                                                                               4i;
                                                                                                                                               ,-,                         -                         '


                                      .. s
                                         sTTA
                                            A T.es,
                                              Tp .                                           This Certificate
                                                                                             This  Certificatasued    under the
                                                                                                               issued under   the seal
                                                                                                                                   seal of
                                                                                                                                        of the  Copyright'
                                                                                                                                           the Copyright
                                                                                             Office in
                                                                                             Office  in accordance
                                                                                                        accordance with
                                                                                                                     with title
                                                                                                                          title 17,
                                                                                                                                17, United
                                                                                                                                    United States
                                                                                                                                            States rode,
                                                                                                                                                    Code,                                                                                                                                                                                                 rti
                                                                                                     that registration
                                                                                             attests that
                                                                                             attests                   has been
                                                                                                          registration has  been made
                                                                                                                                  made forfor the
                                                                                                                                               the work
                                                                                                                                                   work _ k                                                               .)yd
                                                                             1.1                                                                                                                                                        a_es
                                                                                             identified below.
                                                                                                         below. The
                                                                                                                 The information
                                                                                                                     information on  on this
                                                                                                                                         this certificate
                                                                                                                                              certificate has                                                                                                                                                                             •-•?,

                                                                                                                                                                                                                                                                                                                   ,
                                                                                             identified
                                                                                                                                              records.                                                                                   Registration
                                                                                                                                                                                                                                         Registration Number
                                                                                                                                                                                                                                                      Number
                                                                                                   made aa part
                                                                                             been made      part of
                                                                                                                 of the
                                                                                                                    the Copyright
                                                                                                                        Copyright Office
                                                                                                                                     Office records.
                                                                                                                                                                                                                                         PA 2-195-707
                                                                                                                                                                                                                                         PA 2-195-707 '!T                                                                             -')

                                          • 1870
                                             870
                                                                                                                                                                                                                           4:       Effective Date
                                                                                                                                                                                                                                    Effective   Date ofof Registration,
                                                                                                                                                                                                                                                            Registration:
                                                                                                                                                                                                                                  . June
                                                                                                                                                                                                                                    June 15,
                                                                                                                                                                                                                                         15, 2019
                                                                                                                                                                                                                                               2019
                                                                                                                                                                                                                                                                                                                                                           CI)
                                                           ,•
                                                                                                                                                                                                                                    Registration Decision
                                                                                                                                                                                                                                    Registration     Decision Date
                                                                                                                                                                                                                                                                Date:
                                                                                             Unit d States
                                                                                                    States Register
                                                                                                           Register of
                                                                                                                    of Copyrights
                                                                                                                       Copyrights and
                                                                                                                                  and Director
                                                                                                                                      Director !
                                                                                                                                                                                                                                                                     tJ:c..
                                                                                                                                                                                                                                                                                                                                                         -< 21
                                                                                             United
                                                                                                                                                                                                                                    Ap_gP_st .4„L.,-201?
                                                                                                                                                                                                                                    August   22, 2019    ,.

                                                                                                                                                                                         -.4                                .••••••,
                                                                                                                                                                                                                                                                • —006
                                                                                                                                                                                                                                                         444- •0'0'1.00•
                                                                                                                                                                                                                                                                                                     1.3                                           •-•



                                                                                                                                                                                                                                                                                        C4 •                                         •j



                                                                                                                                                     SZ        If
                                                                                                                                                                                                                                                                                         ra•
                                                                                                                                                                                                                                                                                               a'
                                                                                              -s1

                                                                                                          •„„
                                                                                                                                                                                                                                                                            a'
                                                                                                                                                                                                                                                                                                                   r.2 tit._-.. :.-.,-.,
                                                                                                                                                                                                                                                                                                                      Imo,
                                                                                                                                                                                                                                                                                                                                        __,e._---,_.,,,, ▪--,...z,_
                                                                                                                                                                                                                                                                                                                                   _.)-r.-s                     ,:.,v.
                                 Title                                                                                                                                                                                                                             ,_ . -                      1 %., :1-2.•-,,c'                                             'itL

                                              Vf                                                    Title of Work:               doctor's appo;intrnent                                                                                                                                    ).•z".
            --:( "M ai;..      4, 4   ./.77
                      -


                                                                                                                      A          -         ,                        L
                                 Completion/Publication                                                                                                                                                                                                                                         Lod,



                                                                                                                                 2015' 4                                                                                                                      t u\--a /o                                                                      11
                                                                                    Year of Completion:                                                                                                                                                                                                                                     IJ

                                                                                  Date of 1st Publication:                       December 14, 2015-                                                                                                  1.
                                                                                                                                                                                                                                                                                 (0            0
                                                                             Nation of 1st Publication:                          United Sates-_,''-7--Ir -t-C1-)
                                                                                                                                                                                                                                                                                                I          4

       If
            .fir                 Author
                                                                                                                                                                                                                                                                                         4,e




                                                                                                        3-4,                              •                                                                                 •-+                                       .r-                                          •••••i



                                                                                         •       Author:                         Cool 3D
                                                                                                                                 Cool  3D World
                                                                                                                                           World // Cool
                                                                                                                                                    Cool 3D
                                                                                                                                                         3D LLC:                                                                                 1.1 4re,                                                                            CO
                                                                                          Author Created:                        entire motion
                                                                                                                                 entire motion picture
                                                                                                                                                picture ==- -                                                                                  .4„


                                                                                       Work made for hire:                       Yes -
                                                                                                                                 Yes
                                                                                               Citizen of:                       United Statei
                                                                                                                                 United  States _             •-•


                                                                                            Domiciled in:                        United States
                                                                                                                                 United  States -
                                                                                   •
                                                                                                           ,        ?,47V.
                                                                                                                                                           t

                                                                                                                                       W...#0,
                                                                                                                                                                                                                                                          ,
                                 Copyright Claimant                                                             -

                                                                                       Copyright Claimant:                       Cool 3D World /Cool 3D LLC
                                                                                                                                 764 frart-StreEt,
                                                                                                                                  64 Hart          ATT. 1,
                                                                                                                                           Street, Alit. 1, Brooklyn,
                                                                                                                                                            SRI° yn,
                                      J                                                                                                                                                                          Jr
                                                                                                                                                                                                                      -                          IJ
                                                                                                                                                                                    ti
                    17-< -;4 7                                                                                                                                          114/-                                                                                 ••
                                                                                                                                                                                                                                                                                         —1
                                                                                                                                                                                                                                                                                      ▪ =•-",

                                          Rights and Permissions                                                                                                                                                                                                                                                                                                   tt




                                                                                       Organization Name: Cool 3D World / Cool 3D LLC )4 7 '
                                                                                                        Name :,== BrIan  H Tessler
                                                                                                                           Tessler
                                    \., ''71,,..4
                                       --',. "7 4 _               1„.....d
                                                                                            ),1„ ,
                                                                                                 —      Name:      Brian H                 _
  ,-   f;   :;.:,,,.-..' '                 ,,, .>--- ,a
                                  ' ',, -1',
                    -..,,,,,-c„,-„,                ,f-, r-,, -, k                                -     Emailcoo13clworld@grnail.corn
                                                                                                       Email:      cool3dworld@grnail.com '                                                                                                                                                                             -.)
                      ,,,,:c.                                                                     Telephone: '.,•(914)522-6665
                                                                                                 Telephone:      - (914)522-6665        - -)                                                             •-•••

  -
                           `: v-+_1__.
                               .                                                               „, Address:
                                                                                                    Address*,764            Street
                                                                                                                       Hart Street
                                                                                                               „ 764 Hart
                                                                                                              -F- ALA, 11
                                                                                                    •- \— —ICApt.
                        v 4 1 ,...." -                 N ,                                                                                                                                                                                                                                                                        1'01
                            z771‘,-
                                1.._                                                                            - Brooklyn,
                                                                                                                   Brooklyn, NY
                                                                                                                             NY 11237
                                                                                                                                  11237 United
                                                                                                                                        United States
                                                                                                                                               States,,D
                                                                                                                                                      ,.-
                                                           J                 7'
                                                                                         ,



                ft.                                                                                                                                  <21
                                                                                                                                                     r,t4                                                                                                                                                                                                  C,
       IJ
                                                                sot..                                If

                                                                                                                                                                                •
zkt;                                                r.-A,`4117)
                                                                                                                                                     Il
                                                                                                                                                                                                                                       .42
                                       warow4wev-Akt:wqrkW.                                                                                                                                                                                                                                                                   --7-7I--                    T,r



                               Itottssoitakt-qc
                                                                                                                                                                                                                                                                                                          —r---'7-.-1-
                                        ,L••                                                                                                                                                                                                                              ....-/ %.„;,,, - ,:..-i,-.        —          • - -- -',4"'

                                              •
                                                                                      si'r2 Ik'.•-'''.'                                                                                                                                                                  ' --'''‘,
                            Case 2:19-cv-07672-DMG-KS Documenta 1-3 Filed 09/04/19 Page     7 of 7 Page ID #:42- 11-
                                                                                                  ^71



                      Certificate of
                      Certificate    of Registratio
                                        Registration
                                              ,),,A~(:*--„;)),,.,
                                                          - • '-
                                                                                                                                                                                                                                                                                                          -.-4--•:-. .'4 •- (---/,;-•
                                                                                                                                                                                                                                                                                                )                                                                                     ti-

                        v. s 'TA T s     This
                                                '
                                         This Certificate
                                              Certificateissued  under-the
                                                          issued under the seal of the
                                                                           seal of the Copyright
                                                                                       Copyright
                                                                                                                                                                                                                                                                                                                                                                                      ry z


                                                        .r,
                                  . sT A         •

                                                           0.
                                                           0
                                                             .,
                                                                                Office in
                                                                                Office
                                                                                attests that
                                                                                attests
                                                                                                        with title
                                                                                           accordance with
                                                                                        in accordance
                                                                                        that registration
                                                                                             registration has
                                                                                                             title 17,
                                                                                                           has been
                                                                                                                   17, United
                                                                                                                       United States
                                                                                                               been made
                                                                                                                     made for
                                                                                                                              States Code,
                                                                                                                            for the
                                                                                                                                      Code, ,-
                                                                                                                                     work
                                                                                                                                 the work
                                                                                                                                                                                                                                                                                          (r,                                1 1'4

                                                                                                                                                                                                                                                                                                                           445
                                                                                                                                                                                                                                                                                                                                                      ,


                                                                                identified below.
                                                                                identified  below. The
                                                                                                   The information
                                                                                                         information on on this certificate hdif-,;
                                                                                                                           this certificate has
                                                                                                                                                                                                                                                                   Registration Number
                                                                                                                                                                                                                                                                   Registration Number
                                                                                      made aa part
                                                                                been made
                                                                                been           part of
                                                                                                    of the
                                                                                                       the Copyright
                                                                                                            Copyright Office
                                                                                                                        Office records.
                                                                                                                                records.         -                                                                                                                                                                                                                                                  1-2


                       O
                                           41,
                                                                                                                                                                                                                                                                   PA 2-195-669
                                                                                                                                                                                                                                                                   PA 2-195-669                                                                    k'•,-• 1
                                                                                                                                                                                                                                                                   Effective Date
                                                                                                                                                                                                                                                                   Effective Date of
                                                                                                                                                                                                                                                                                  of Registration:'
                                                                                                                                                                                                                                                                                      Registration:
                                  • 1870
                                                                                                                                                                                                                                                                   June 15,
                                                                                                                                                                                                                                                                   June 15, 2019
                                                                                                                                                                                                                                                                            2019 :=32),-_-:(4itl,L47,--:;4ra.
                                                                                                                                                                                                                                                                   Registration Decision
                                                                                                                                                                                                                                                                   Registration Decision Date: Date:
                                                                                   United States Register of Copyrights and Director                                                                                                                               August 22,
                                                                                                                                                                                                                                                                   August  22,2019
                                                                                                                                                                                                                                                                              2019                *         ,W     4,,,.,                                                                            li
                                                                                                                     .        - . .4t---                                                                                                           G4),                                                                                                                                              1.
                                                                               ,„.tW                     47./                                                                            --tr- k-ri_.)gF_,
                                                                                                                                                                    7,,,., , -' ,e,4_.,.c)"               -). -EVi;                                                   I-)                          _           ,zm
                                                                                                                                                                              .V               / .,--4",-,i 1:2 ,* '
                                                                                                                                                                                                                                                                                                                                                                                                    ,as
                                                                                                                                                                                                                                                          c--,,k                                                                               t                                                  J '
                                                                                                                                  -—
                                                                                                                             „r7,.N.:
                                                                                                                             1
                                                                                                                                                           _ ' —•„ .1.7A— •.,'
                                                                                                                                                                    ,..:','' .2,e,•-,V.:
                                                                                                                                                                                                   -,i,—'
                                                                                                                                                                                                    5 ..k_
                                                                                                                                                                                                                     .4 —                4                                                       '-') '-.1%.;,-_ t, L
                                                                                                                             -4'71.1•                                                      ,' .                                     r.                                                           17.
                                                                                                                                                                                                   ,
                                                                                                                                                          ,..
                                                                                                                                                                 ,•,:.,
                                                                                                                                                                                  ' - 1,-:( .- 4
                                                                                                                                                                                     4,, .4-7,',"' '                    ..--
                                                                                                                                                                                                                                                                                                                                                                     0
                                                                                                                                                                                                                                                          .aki:LPIPa%
                                                                                                                                                                                                                                    74


                                                                                                                                                                                                                                                                                                                                                                                            -71,41,•Y
                                                                                                         (
                                                                                                                                                    :                                                               Nvir-1..._f.--',:4 :                                                                                                                                 A IP



                             Title
                             Title
                                                                                       Title of
                                                                                       Title    Work:
                                                                                             of Work:                                            men
                                                                                                                                                 men in   iu chairs
                                                                                                                                                             chairs ,                                                                                         ( -F                                  74_
                                                                                                                                                                                                                                                                                                                                            • 11;4,              :           3         "=•'-fr"
                                                                                                                                                  ) ,47).
                                                                                                                                                                                                              Ze7,
                                                                                           •' '                            ' —
                                                                                                                                        '1/,‘    --'.
                                                                                                                                                     " i•-• 1 .,-:-•./'-;
                                                                                                                                                        ..i.' 2 1
                                                                                                                                                                      '-  ''--. ‘
                                                                                                                                                                                                                           TA' 7                                                                                                                                             12)
                                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                 Asob,
                             Cornpletion/Publication
                             Cornoletion/Publicatior
                                  "                                        4,40}1,Aki
                                                                                                                                                                              _             J                                                                                                                                                                                1.
                                                         - Year
                                                            Year of
                                                                  of Completion:
                                                                      Completion:                                                                2016
                                                                                                                                                                                                                                                                                                                                                                                        a
                                                                                                                                                 2016;           ocu                                                                         (,_
                                                                                                                                                 August 17,
                                                                                                                                                         17, 2016
                                                                                                                                                             2016
                                                                                                                                                                                                                       I

                                                         Date of  1st Publication:
                                                         Date of 1st Publication:                                                                August                                                                                                                              )
                      *s.',.w.7-
                              -``'
                           T4 714't)-= /=\;-:--
                                             -'44`-'1 -'ation
                                                       Nation  of
                                                              of  lst
                                                                  1st Publication:
                                                                      Publication:                                                               United States
                                                                                                                                                 United States._                                                                                                           "Ns




                             Author
                             Author
                                                                           =
                                                                               '                                                                                                                                                                                                                                                                                                  ?AO-
                                                                                   I t3.4tom:%n1,-40                             ',NV -4;       15.-f Jr        %, Fxc 4-.1;                                                                              ‘.4.1ic0 "-                     i                                             '
                                                                               •     Author:
                                                                                     Author:                                                     Cool 3D
                                                                                                                                                 Cool      World /Cool
                                                                                                                                                       3D World   /Cool 3D
                                                                                                                                                                         3D LLC-
                                                                                                                                                                            LLCH                                                                                                                                       a
                                                                              Author Created:
                                                                              Author Created:                                                    entire motion
                                                                                                                                                 entire         picture
                                                                                                                                                        motion picture
                                                                                                                                                        ,                   .
                                                                           Work made for
                                                                           Work made     hire:
                                                                                     for hire:                                                   Yes
                                                                                                                                                 Yes                      ;

                                                                                - Citizen
                                                                                   Citizen of:
                                                                                           of:                                                   United States
                                                                                                                                                 United  States         ° 1
                                                                                                                                                /-4      Ws.
                                                                                                                                                                ,k
                            Copyright Claimant '

                                                                           Copyright Claimant:                                                   Cool 3D World
                                                                                                                                                 Cool 3D  World // Cool
                                                                                                                                                                   Cool 3D  LLC
                                                                                                                                                                         3D LLC
                                                                                 , )       _                                                         Hart Street,
                                                                                                                                                 764 Hart
                                                                                                                                                 764      Street, Apt.
                                                                                                                                                                  Apt. 1,
                                                                                                                                                                       1, Brooklyn,
                                                                                                                                                                          Brooklyn, NY:11237,
                                                                                                                                                                                    NY, 11237,Urnted Stat
                                                                                                                                                                                              U fdd Statet:
                                                                                                                                                                                                                                                                                         e.

                                                                                                                1.,
                                                                                                                                                                                                                                                                                                                                                                                 t.           •

                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                           r                              -t•9
                            Certification
                                                                                                                                                                                                                                                                                                                                                                                        0,
                                                                                                                          Name:'tBrian  H Tessler
                                                                                                                          Name: Brian 1-1  Tessler                                                                                                                                                            43

                                                                                                                           Datef,june
                                                                                                                           Date:  June 15, 2019-
                                                                                                                                       15, 2019                                                                                                                                                                      fro7'
                                                                                                                                                                                                                                                                     &-)                      -s )

                                                                                                        i.
                                                                                                                  • 6-4
                                                                                                                                                                                                                                                                                                             7:n049.*
tN-444
                                                                                     )qr7;'%                   • W.`2.
                                                                                                                     :-,(-5 7C
                                                                                                                                                                                                                                                                                                              'tOP
                                                                                                         41,
340.'                                                             Ji71
                                                                  N
                           11-7
                                                                                                             '71.K- •

                  r.                                                                                                                                                                                                                                                                          .--.,4___,,,
                                                                                                                                                                                                                                                                                                   . .- :7- :.:-,•-J•'1- -
                                             •••••••1
                                                                                                                                                                                                                               1.
                                                                                    Tr J
                                                                                           /71                                                                                         ti
                                                                                                                                                                                     qit                                                                             )
                                                                                                                                                                                                                                                                                                                                            Page I of I,
                                                                                                                                                                                    7%-•


                 Jj
                                                                  7 1                                                                                                                                                                                          74
                                                                                                                                                                                    ,••           :•••1,,,-„),, A
   •7;11",4../                                   c.!                                                                  •
                                                           "          '
                                                                      ct                                                                                                                                                                                                                                                   r;,
